MARY'S OPINION HEADING                                           








                NO. 12-06-00318-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
TERRY
KNUTSON, §          APPEAL
FROM THE 
APPELLANT
 
V.        §          COUNTY
COURT OF
 
THE
RIDGE AT TYLER,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This pro se in forma pauperis appeal is being dismissed
for failure to comply with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.3(c).  The judgment
in the instant case was signed on August 16, 2006.  Thereafter, on August 31, 2006, Appellant
filed a notice of appeal that failed to contain the information required by
Rule 9.5, i.e., a certificate of service showing service on all parties to the
trial court’s judgment.  
            On September 6, 2006, Appellant was notified pursuant to
Texas Rule of Appellate Procedure 37.1 that the notice of appeal was defective
for failure to comply with Rule 9.5.  He
was further notified that unless he filed an amended notice of appeal on or
before October 6, 2006, the appeal would be referred to the court for
dismissal.  See Tex. R. App. P. 42.3.   
            Moreover, pursuant to Rule 32.1, Appellant’s docketing
statement was due to have been filed at the time the appeal was perfected,
i.e., August 31, 2006.  See Tex. R. App. P. 32.1.  On September 6, 2006, this Court
notified Appellant that he should file a docketing statement immediately if he
had not already done so. 




            Because Appellant did not file the docketing statement as
requested in our September 6, 2006 letter, this Court issued a second notice on
September 22, 2006 advising Appellant that the docketing statement was past
due.  The notice further provided that
unless the docketing statement was filed on or before October 2, 2006, the
appeal would be presented for dismissal in accordance with Texas Rule of
Appellate Procedure 42.3.  
            On September 18, 2006, Appellant filed a response to this
Court’s notices regarding his defective notice of appeal and his failure to
file a docketing statement.  In his
response, Appellant explained that neither a certificate of service nor a
docketing statement is necessary in this appeal. He also requested that this
Court withdraw its September 6 and September 22, 2006 notices and allow the
appeal to proceed.  However, Appellant
made no legal argument supporting his position and cited no rule of appellate
procedure or other law that authorizes the granting of the requested. relief.
            Because Appellant has failed, after notice, to comply
with Rules 9.5 and 32.1, his motion to withdraw our September 6 and
September 22, 2006 notices is overruled, and the appeal is dismissed.  See
Tex. R. App. P. 42.3(c).
Opinion
delivered October 11, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)